Exhibit 10.15b

Dated February 12, 2013

KOIDU LIMITED

(as Borrower)

and

BSG RESOURCES LIMITED

(as Guarantor)

and

LAURELTON DIAMONDS, INC.

(as Original Lender)

 

 

SECOND AMENDMENT AGREEMENT RELATING TO A US$50,000,000

AMORTISING TERM LOAN FACILITY AGREEMENT

DATED 30 MARCH 2011

 

 

LOGO [g468956g61a13.jpg]



--------------------------------------------------------------------------------

THIS SECOND AMENDMENT AGREEMENT (the “Amendment Agreement”) is dated
February 12, 2013 and made between:

 

(1) KOIDU LIMITED (formerly Koidu Holdings S.A.), a company incorporated in the
British Virgin Islands with registered number 552189 and which is registered to
carry on business in Sierra Leone under registration number C.F.(F) 8/2003 (the
“Borrower”);

 

(2) BSG RESOURCES LIMITED, a company incorporated in Guernsey with registered
number 46565 (the “Guarantor”); and

 

(3) LAURELTON DIAMONDS, INC., a company incorporated under the laws of the State
of Delaware, United States of America with registered number 01-0715717 (the
“Original Lender”).

WHEREAS:

 

(A) The Borrower, the Guarantor and the Original Lender (collectively, the
“Parties” and any one of them, a “Party”) have entered into a US$50,000,000
amortising term loan facility agreement dated 30 March 2011, as amended by an
amendment agreement among the Parties dated 10 May 2011 (collectively, the
“Facility Agreement”).

 

(B) The Guarantor has completed an internal restructuring (the “Restructuring”)
whereby the Borrower has become a wholly owned subsidiary of Octea Mining Ltd.

 

(C) The Parties wish to amend the Facility Agreement to reflect the
Restructuring on the terms and subject to the conditions set out in this
Amendment Agreement.

It is agreed as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Amendment Agreement:

“Restructure Effective Date” has the meaning given to it in the SCB Facility, as
amended and restated on or about the date of this Amendment Agreement.

 

1.2 Incorporation of Defined Terms

 

  (a) Terms defined in the Facility Agreement shall, unless otherwise defined
herein, have the same meaning in this Amendment Agreement.

 

  (b) The principles of construction set out in Clause 1.2 (Construction) of the
Facility Agreement shall have effect as if set out in this Amendment Agreement
mutatis mutandis.

 

  (c) This Amendment Agreement is intended to take effect as a deed
notwithstanding that certain parties may have executed it under hand only.

 

LOGO [g468956g61a13.jpg]

- 2 -



--------------------------------------------------------------------------------

1.3 Clauses

 

  (a) In this Amendment Agreement any reference to a “Clause” is, unless the
context otherwise requires, a reference to a Clause to this Amendment Agreement.

 

  (b) Clause headings are for ease of reference only.

 

1.4 Third Party Rights

A person who is not a party to this Amendment Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Amendment Agreement.

 

1.5 Designation as Finance Document

In accordance with the Facility Agreement, the Parties designate this Amendment
Agreement as a Finance Document.

 

2. AMENDMENTS

With effect from the Restructure Effective Date, the Facility Agreement shall be
amended by deleting Clause 7.2.2(b) of the Facility Agreement and replacing it
with the following:

“the Borrower ceasing to be Controlled by the Guarantor or Octea Mining Ltd;
or”.

 

3. CONTINUITY AND FURTHER ASSURANCE

 

3.1 Continuing Obligations

The provisions of the Facility Agreement shall, save as amended hereby, continue
in full force and effect.

 

3.2 Further Assurance

The Obligors shall do all such acts and things necessary to give effect to the
amendments effected or to be effected pursuant to this Amendment Agreement.

 

4. MISCELLANEOUS

 

4.1 Incorporation of Provisions

The provisions of Clause 25 (Notices), Clause 27 (Partial Invalidity) and Clause
33 (Arbitration) of the Facility Agreement shall be incorporated into this
Amendment Agreement as if set out in full herein and as if references in those
Clauses to “this Agreement” or “the Finance Documents” are references to this
Amendment Agreement.

 

4.2 Counterparts

This Amendment Agreement may be executed in any number of counterparts, and by
each Party on separate counterparts. Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart of this Amendment Agreement by e-mail attachment or fax shall be
an effective mode of delivery.

 

LOGO [g468956g61a13.jpg]

- 3 -



--------------------------------------------------------------------------------

Execution Page      The Borrower      EXECUTED and DELIVERED     )       as a
Deed by     )           )       LOGO [g468956g40d59.jpg] LOGO
[g468956g18y18.jpg] Koidu Limited     )       acting by its duly authorised
director,     )       Margali Management Corp., acting by its     )       duly
authorised representative     )      

 

The Guarantor

    

 

SIGNED as a Deed by

    )           )       for and on behalf of     )       BSG Resources Limited  
  )       acting by its duly authorised director(s)     )       LOGO
[g468956g85k92.jpg]     Director              

 

LOGO [g468956g63d51.jpg]

    Director      

Sandra Merloni-Horemans

            Director

The Original Lender     



--------------------------------------------------------------------------------

The Original Lender     SIGNED by LOGO [g468956g88r32.jpg]   )     )   for and
on behalf of Laurelton Diamonds,   )   Inc.   )  

[Signature Page to Amendment Agreement]